Exhibit 10.7

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
[__________], 2020 (the “Effective Date”) by Chinook Therapeutics Canada, Inc.,
a Canadian corporation (the “Company”), and [__________] (“Executive”) [and
amends and restates the employment entered into between the Company and
Executive [__________] (the “Prior Agreement”)].

WHEREAS, the Company desires to continue to employ Executive as the Company’s
[__________], and Executive desires to continue to serve in such capacity,
pursuant to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the grant of equity pursuant to the
Company’s form of equity grant agreements and mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:

ARTICLE I.

CERTAIN DEFINITIONS

1.1 “Cause” means, without limitation, the occurrence of any of the following
events: (a) Executive’s conviction of, or plea of guilty to, any crime involving
fraud, dishonesty or act incompatible with or related to the Executive’s
employment with the Company; (b) Executive’s commission of or participation in a
fraud or act of dishonesty against the Company; (c) Executive’s material
violation of any contract or agreement between Executive and the Company or any
statutory duty owed to the Company by the Executive or the Executive’s improper
disclosure of confidential information (as defined in the Company’s standard
confidentiality agreement); (d) Executive’s conduct that constitutes gross
insubordination, incompetence or habitual neglect of duties and that results in
(or would reasonably be expected to result in) material harm to the Company;
(e) Executive’s material failure to follow the Company’s material policies;
(f) Executive’s failure to cooperate with the Company in any investigation or
formal proceeding;, or (g) the usual meaning of just cause under the common law
or the laws of British Columbia provided, however, that the action or conduct
described in clauses (c), (d), (e), and (f) above will constitute “Cause” only
if such action or conduct continues after the Company has provided Executive
with written notice thereof and thirty (30) days to cure the same if such action
or conduct is curable, as determined by the Board.

1.2 “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events
(excluding in any case transactions in which the Company or its successors
issues securities to investors primarily for capital raising purposes):

(a) the acquisition by a third party of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities, other than by virtue of a merger, consolidation or
similar transaction;

(b) a merger, consolidation or similar transaction following which the
stockholders of the Company immediately prior thereto do not own at least fifty
percent (50%) of the combined outstanding voting power of the surviving entity
(or that entity’s parent) in such merger, consolidation or similar transaction;



--------------------------------------------------------------------------------

(c) the dissolution or liquidation of the Company; or

(d) the sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company;

provided, however, that any transaction or transactions (i) in which the Company
or its successor issues securities to investors primarily for capital raising
purposes or (ii) effected solely for purposes of changing the Company’s
domicile, will not constitute a Change in Control.

1.3 “Change in Control Period” means the period commencing on the date of a
Potential Change in Control and ending on the earlier of the one-year
anniversary of a Change in Control and the date on which the Company abandons
the corporate transaction that was the subject of the Potential Change in
Control or the definitive agreement that was the subject to the Potential Change
in Control is terminated and the applicable Change in Control does not occur.

1.4 “Covered Termination” means (a) the termination of Executive’s employment by
the Company without Cause or (b) Executive’s resignation of employment with the
Company for Good Reason. A Covered Termination will not include a termination of
Executive’s employment for Cause, Executive’s resignation of employment without
Good Reason or a termination of Executive’s employment due to frustration of
contract, such as due to death or disability.

1.5 “Disability” means a disability of the Executive preventing the Executive
from performing the Executive’s duties under this Agreement, as determined by
the Board.

1.6 “Good Reason” means the occurrence of any of the following events without
Executive’s consent:

(a) any material diminution in Executive’s authority, duties or responsibilities
as in effect immediately prior to such reduction;

(b) a material reduction in Executive’s annual Base Salary or Target Bonus, as
initially set forth herein or as increased thereafter; provided, however, that
Good Reason shall not be deemed to have occurred in the event of a reduction in
Executive’s annual Base Salary or Target Bonus that is pursuant to a salary or
bonus reduction program affecting substantially all of the employees of the
Company or substantially all similarly situated executive employees and that
does not adversely affect Executive to a greater extent than other similarly
situated employees;

(c) a relocation of Executive’s business office to a location that would
increase Executive’s one-way commute distance by more than thirty-five
(35) miles from the location at which Executive performed Executive’s duties
immediately prior to the relocation, except for required travel by Executive on
the Company’s business to an extent substantially consistent with Executive’s
business travel obligations prior to the relocation; or

(d) failure of a successor entity to assume this Agreement;

 

2



--------------------------------------------------------------------------------

provided, however, that, any assertion by Executive of a resignation for Good
Reason will not be effective unless and until (1) Executive has provided the
Company with written notice of Executive’s intent to resign for Good Reason
within sixty (60) days following the Executive’s knowledge of the occurrence of
the condition(s) that Executive believes constitute(s) Good Reason, which notice
shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of such written notice;
and (3) Executive resigns within thirty (30) days following the end of such cure
period.

1.7 “Potential Change in Control” means the date of execution of a definitive
agreement for a corporate transaction which, if consummated, would constitute a
Change in Control.

ARTICLE II.

EMPLOYMENT BY THE COMPANY

2.1 Position and Duties. Subject to the terms set forth herein, Executive will
continue to be employed the Company’s [__________] reporting to the Company’s
[__________]. Executive will perform such services as commensurate with such
position and such other duties as are assigned to Executive by [__________].
During the term of Executive’s employment with the Company, Executive will
devote Executive’s best efforts and full working time and attention to the
business of the Company. Notwithstanding the foregoing, Executive may manage
personal investments, participate in civic, charitable, professional and
academic activities and, subject to prior approval, serve on the board of
directors (and any committees) of outside entities; provided that such
activities do not at the time the activity or activities commence or thereafter
(i) create an actual or potential business or fiduciary conflict of interest or
(ii) individually or in the aggregate, interfere materially with the performance
of Executive’s duties to the Company.

2.2 Employment Policies. Executive’s employment relationship with the Company
will also be governed by the general employment policies and practices of the
Company as are made available to Executive, including those relating to
protection of confidential information and assignment of inventions, except that
when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement will control.

2.3 Term. Subject to the terms of this Agreement, this Agreement will remain in
effect for a period commencing as of the Effective Date and continuing until the
termination of Executive’s employment as set forth herein (the “Employment
Term”).

ARTICLE III.

COMPENSATION

3.1 Base Salary. As of the Effective Date, Executive will receive for services
rendered hereunder an annual base salary of $[__________] (the “Base Salary”),
payable in accordance with the Company’s standard payroll practices, less
required deductions and withholdings. Executive’s Base Salary will be pro-rated
for any partial years of employment during the Employment Term.

 

3



--------------------------------------------------------------------------------

3.2 Annual Bonus. During the Employment Term, Executive will be eligible to
receive an annual performance bonus with a target amount equal to [______]% of
the Base Salary (the “Target Bonus”). The amount of the annual bonus paid to
Executive, if any, will be determined by the board of directors of the Company
(the “Board”) or its compensation committee in its discretion, which
determination may be based on the achievement of both Company and individual
performance objectives. In order to earn an annual bonus payment, Executive must
be employed by the Company on the last day of the period to which such bonus
relates and at the time bonuses are paid, except as otherwise provided in
Article IV. Executive’s bonus participation will be subject to all the terms,
conditions and restrictions of the applicable Company bonus plan, as amended
from time to time. Any bonus paid to Executive will be subject to required
deductions and withholdings.

3.3 Company Benefits, Vacation. Executive will be entitled to participate in all
employee retirement, welfare, insurance, benefit and vacation programs of the
Company as are in effect from time to time and in which other senior executives
of the Company are eligible to participate, on substantially similar terms as
such other senior executives, pursuant to the governing plan documents.

3.4 Expenses. The Company will reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with Executive’s
performance of services on behalf of the Company. in accordance with applicable
Company policies and guidelines as in effect from time to time.

ARTICLE IV.

TERMINATION

4.1 Termination of Employment. Executive’s employment with the Company hereunder
may be terminated by the Company or Executive, as applicable, without breach of
this Agreement under the following circumstances: (a) the Company may terminate
Executive’s employment with or without Cause at any time; (b) Executive may
resign for Good Reason or without Good Reason at any time; (c) Executive’s
employment may be terminated, subject to a determination by the Board before any
such termination, due to Executive’s Disability, and (d) Executive’s employment
will terminate automatically upon Executive’s death. Any termination of
Executive’s employment by the Company or by Executive under this Article IV
(other than in the case of Executive’s death) shall be communicated by a written
notice to the other party hereto and shall be effective on the date on which
such notice is given, subject to the notice and cure periods required in the
event of a termination for Cause or a resignation for Good Reason.

4.2 Deemed Resignation. Upon a termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.
Notwithstanding the foregoing, in the event that Executive continues to provide
services to the Company as a consultant or member of the Board following
Executive’s termination of employment, Executive may continue to serve in such
offices or directorships as then mutually agreed upon by Executive and the
Company.

 

4



--------------------------------------------------------------------------------

ARTICLE V.

SEVERANCE PAYMENTS AND BENEFITS

5.1 General. Upon a termination of Executive’s employment for any reason,
Executive (or Executive’s estate) shall be entitled to receive Executive’s
accrued but unpaid base salary or wages, accrued vacation pay, unreimbursed
business expenses for which proper documentation is provided, and any other
vested amounts and amounts earned by (but not yet paid to) or owed to Executive
under any applicable employee benefit plan of the Company in accordance with the
terms thereof through and included the date of the termination of Executive’s
employment (the “Accrued Compensation”).

5.2 Covered Termination Outside of a Change in Control Period. In the event
Executive experiences a Covered Termination outside of the Change in Control
Period, Executive will be entitled to receive Executive’s Accrued Compensation
and, subject to the requirements of Section 5.5 with respect to Section 5.2(b)
and Section 5.2 (c) below, will be entitled to receive the following payments
and benefits, payable as set forth in Section 5.4, in each case less required
deductions and withholdings:

(a) Statutory Notice or Termination Pay. The minimum payment of wages in lieu of
notice (the “Statutory Payment”) required under the Employment Standards Act.

(b) Cash Severance. An amount equal to [                    ] months of
Executive’s then-current Base Salary, less the amount of any Statutory Payment.

(c) Prior Year Bonus. An amount equal to any annual bonus for any completed
fiscal year, to the extent earned but not yet paid at the time of such
termination.

5.3 Covered Termination During a Change in Control Period. In the event
Executive experiences a Covered Termination during the Change in Control Period,
Executive will be entitled to receive Executive’s Accrued Compensation and,
subject to the requirements of Section 5.5 with respect to Section 5.3(b) and
Section 5.3 (c) below, will be entitled to receive the following payments and
benefits, payable as set forth in Section 5.4, in each case less required
deductions and withholdings:

(a) Statutory Notice or Termination Pay. The minimum payment of wages in lieu of
notice (the “Statutory Payment”) required under the Employment Standards Act.

(b) Cash Severance. An amount equal to the sum of (i) [                    ]
months of Executive’s then-current Base Salary, plus (ii) [                    ]
percent of Executive’s Target Bonus for the then-current fiscal year, less the
amount of any Statutory Payment.

(c) Prior Year Bonus. An amount equal to any annual bonus for any completed
fiscal year, to the extent earned but not yet paid at the time of such
termination

 

5



--------------------------------------------------------------------------------

(d) Equity Awards. Each outstanding and unvested equity award held by Executive,
including, without limitation, each outstanding stock option, restricted stock
unit and share of restricted stock, will automatically become vested and, if
applicable, exercisable, and any forfeiture restrictions or rights of repurchase
thereon will lapse, in each case with respect to 100% of the shares underlying
such outstanding equity awards as of the date of such Covered Termination;
provided that any performance-based vesting criteria will be treated in
accordance with the applicable award agreement or other applicable equity
incentive plan governing the terms of such equity award; provided, further, that
in the event that Executive experiences a Covered Termination following a
Potential Change in Control and before the consummation of a Change in Control,
each outstanding and unvested equity award held by Executive shall cease vesting
pursuant to its normal vesting schedule on the date of such Covered Termination,
but shall not lapse or be forfeited on such date, and instead such awards shall
remain outstanding during the Change in Control Period, and in the event that a
Change in Control subsequently occurs during the Change in Control Period, such
awards shall become vested and, if applicable, exercisable and any forfeiture
restrictions or rights of repurchase thereon will lapse, in each case to the
extent set forth in this Section 5.3(d) as if the Covered Termination occurred
immediately following the Change in Control.

5.4 Payment Timing; Mitigation. The amount described in Sections 5.2(a) or
5.3(a), as applicable, will be payable as required by law. The amounts described
in Sections 5.2(b) and (c) or 5.3(b) and (c), as applicable, shall be payable in
a lump sum in the first payroll period immediately following the date the
requirements of Section 5.5 are satisfied, so long as such requirements are
satisfied on or before the 60th day following the date of the Covered
Termination; provided that, in the event the Executive experiences a Covered
Termination following a Potential Change in Control and before the consummation
of a Change in Control, any amounts payable pursuant to Section 5.3(b) that have
not been paid to Executive as of the date of the consummation of the Change in
Control shall be paid in a lump sum in the first payroll period immediately
following the consummation of such Change in Control (or if later, the first
payroll period immediately following the date the requirements of Section 5.5
are satisfied), in each case so long as the requirements of Section 5.5 are
satisfied on or before the 60th day following the date of the Covered
Termination. Executive shall not be required to mitigate the amount of any
payments or benefits described in this Article V by seeking other employment or
otherwise and no such payment shall be reduced by the amount of any compensation
provided to Executive in any subsequent employment.

5.5 Release. Executive will not be eligible for the payments and benefits
described in Section 5.2(b) and (c) or Section 5.3 (b) and (c) unless (i)
Executive has executed and delivered to the Company a general release of all
claims that Executive may have against the Company (or its successor) or persons
affiliated with the Company (or its successor) in a form acceptable to the
Company (the “Release”), and such Release becomes effective on or before the
60th day following date of the Covered Termination and (ii) Executive has not
revoked or breached the provisions of such Release or breached the provisions of
Article VI. In the event that Executive does not execute and deliver such
Release, such Release does not become effective and irrevocable within such
period or Executive revokes or breaches the provisions of such Release or
breaches the provisions of Article VI, Executive will not be entitled to the
payments or benefits described in Sections 5.2(b) and (c) or 5.3 (b) and (c),
and will be required to reimburse the Company, in cash within five business days
after written demand is made by the Company therefore, for an amount equal to
the value of any payments or benefits Executive received pursuant to Sections
5.2 (b) and (c) or 5.3 (b) and (c).

 

6



--------------------------------------------------------------------------------

5.6 Death or Disability. If this Agreement is terminated or is frustrated due to
the Executive’s death or Disability, the Executive shall be paid only the
minimum entitlement, if any, required by applicable employment standards
legislation.

5.7 No other payment or benefits. Other than as expressly provided for in this
Article V, or as required by the minimum requirements of applicable employment
standards legislation, Executive will not be entitled to receive any further pay
or compensation, severance pay, notice, payment in lieu of notice, incentives,
bonuses, benefits or damages of any kind related to the termination of this
Agreement and the Executive’s employment hereunder.

ARTICLE VI

COVENANTS

6.1 Employee Invention Assignment, Confidentiality, and Non-Competition
Agreement. Executive acknowledges that Executive has executed, and remain
subject to the terms of, the Company’s standard Employee Invention Assignment,
Confidentiality, and Non-Competition Agreement, a copy of which is attached
hereto as Exhibit A.

6.2 Cooperation. Executive agrees to reasonably cooperate with the Company
during the term of Executive’s employment hereunder and thereafter, at the
Company’s sole expense relating to any travel or other out-of-pocket expenses
incurred (and, in the case of any such cooperation following the term of
Executive’s employment hereunder, taking into account Executive’s availability
and commitments to any subsequent employer or commercial endeavors), in
connection with any governmental, regulatory, commercial, private or other
investigations, arbitrations, litigations or similar matters that may arise
during the Employment Term, or in any way relate to events that occurred during
the Employment Term.

ARTICLE VII

GENERAL PROVISIONS

7.1 Indemnification. The Company shall indemnify and hold harmless Executive, to
the maximum extent permitted by applicable law, against all costs, charges,
expenses, claims and judgments incurred or sustained by Executive in connection
with any action, suit or proceeding to which Executive may be made a party by
reason of being, or agreeing to be, an officer, director or employee of the
Company or any subsidiary or affiliate of the Company. The Company shall provide
directors and officers insurance for Executive in reasonable amounts. The Board
shall determine, in its sole discretion, the availability of insurance upon
reasonable terms and the amount of such insurance coverage.

7.3 Withholding. All amounts and benefits payable under this Agreement are
subject to deduction and withholding to the extent required by applicable law.

7.5 Notice. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or the third day after
mailing by registered or certified mail, return receipt requested and postage
prepaid, to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll.

 

7



--------------------------------------------------------------------------------

7.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid or unenforceable provisions had never been
contained herein.

7.7 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the province of
British Columbia regard to the conflict of law provisions thereof.

7.8 Dispute Resolution; Arbitration. Executive and the Company agree to submit
to mandatory binding arbitration, in Vancouver, British Columbia, before a
single neutral arbitrator, any and all claims arising out of or related to this
Agreement and Executive’s employment with the Company and the termination
thereof, except that each party may, at its option, seek injunctive relief in
court prior to such arbitration proceeding pursuant to applicable law. EXECUTIVE
AND THE COMPANY HEREBY WAIVE ANY RIGHTS TO TRIAL BY JURY IN REGARD TO SUCH
CLAIMS. This agreement to arbitrate does not restrict Executive’s right to file
administrative claims Executive may bring before any government agency where, as
a matter of law, the parties may not restrict Executive’s ability to file such
claims. However, Executive and the Company agree that, to the fullest extent
permitted by law, arbitration shall be the exclusive remedy for the subject
matter of such administrative claims. The arbitration shall be conducted
pursuant to the Domestic Arbitration Rules of the Vancouver International
Arbitration Centre.

7.9 Successors. This Agreement is binding on and may be enforced by the Company
and its successors and permitted assigns and is binding upon and may be enforced
by Executive and Executive’s heirs and legal representatives. Any successor to
the Company or substantially all of its business (whether by purchase, merger,
consolidation or otherwise) shall assume and be bound by all of the Company’s
obligations under this Agreement.

7.10 Survival. The provisions of this Agreement shall survive the termination of
Executive’s employment for any reason to the extent necessary to enable the
parties to enforce their respective rights under this Agreement.

7.11 Waiver. No waiver by either party of any breach of this Agreement by the
other party will be considered a waiver of any other breach of this Agreement.

7.12 Entire Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with respect to the subject matter hereof, and
supersedes all prior or contemporaneous offers, negotiations and agreements,
whether written or oral, relating to such subject matter. This Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein and may not be modified or amended except in a
writing signed by Executive and an officer of the Company (other than
Executive).

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement as of the first
date written above.

 

CHINOOK THERAPEUTICS CANADA, INC.

 

Name: Title:

ACCEPTED AND AGREED

 

 

[NAME]  

[SIGNATURE PAGE TO AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE INVENTION ASSIGNMENT,

CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT



--------------------------------------------------------------------------------

EMPLOYEE INVENTION ASSIGNMENT,

CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT

In consideration of, and as a condition of my employment with [Chinook
Therapeutics, Inc., OR Chinook Therapeutics Canada, Inc.] a
[                    ] corporation with its principal offices in
[                    ] (the “Company”), I, as the “Employee” signing this
Employee Invention Assignment, Confidentiality and Non-Competition Agreement
(this “Agreement”), hereby represent to the Company, and the Company and I
hereby agree as follows:

1.    Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and/or marketing in
connection with its current and projected business and that it is critical for
the Company to preserve and protect its proprietary information, its rights in
certain inventions and works and in related intellectual property rights.
Accordingly, I am entering into this Agreement, whether or not I am expected to
create inventions or other works of value for the Company. As used in this
Agreement, “Inventions” means inventions, improvements, designs, original works
of authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works, confidential information and trade secrets.

2.    Disclosure of Inventions. I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.

3.    Work for Hire; Assigned Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works. I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets, and
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Company; (ii) result from work performed by me for the Company; or
(iii) relate to the Company’s business or actual or demonstrably anticipated
research or development (the “Assigned Inventions”), will be the sole and
exclusive property of the Company.

4.    Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is
a list describing all existing Inventions, if any, that may relate to the
Company’s business or actual or demonstrably anticipated research or development
and that were made by me or acquired by me prior to the Effective Date (as
defined in Section 25, below), and which are not to be assigned to the Company
(“Excluded Inventions”). If no such list is attached, I represent and agree that
it is because I have no rights in any existing Inventions that may relate to the
Company’s business or actual or demonstrably anticipated research or
development. For purposes of this Agreement, “Other Inventions” means Inventions
in which I have or may have an interest, as of the Effective Date or thereafter,
other than Assigned Inventions and Excluded Inventions. I acknowledge and agree
that if, in the scope of my employment, I use any Excluded Inventions or any
Other Inventions or if I include any Excluded Inventions or Other Inventions in
any product



--------------------------------------------------------------------------------

or service of the Company or if my rights in any Excluded Inventions or Other
Inventions may block or interfere with, or may otherwise be required for, the
exercise by the Company of any rights assigned to the Company under this
Agreement, I will immediately so notify the Company in writing. Unless the
Company and I agree otherwise in writing as to particular Excluded Inventions or
Other Inventions, I hereby grant to the Company, in such circumstances (whether
or not I give the Company notice as required above), a perpetual, irrevocable,
nonexclusive, transferable, world-wide, royalty-free license to use, disclose,
make, sell, offer for sale, import, copy, distribute, modify and create works
based on, perform, and display such Excluded Inventions and Other Inventions,
and to sublicense third parties in one or more tiers of sublicensees with the
same rights.

5.    [Exception to Assignment. I understand that the Assigned Inventions will
not include, and the provisions of this Agreement requiring assignment of
inventions to the Company do not apply to, any invention that qualifies fully
for exclusion under the provisions of Washington State law attached hereto as
Exhibit B.]

6.    Assignment of Rights. I agree to assign, and do hereby irrevocably
transfer and assign, to the Company: (i) all of my rights, title and interests
in and with respect to any Assigned Inventions; (ii) all patents, patent
applications, copyrights, mask works, rights in databases, trade secrets, and
other intellectual property rights, worldwide, in any Assigned Inventions, along
with any registrations of or applications to register such rights; and (iii) to
the extent assignable, any and all Moral Rights (as defined below) that I may
have in or with respect to any Assigned Inventions. I also hereby forever waive
and agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company. “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless of whether or not such right is denominated or
generally referred to as a “moral right.” Notwithstanding the foregoing, I will
have the right to make accurate claims in my resume of my participation in the
development, creation, or modification of any Assigned Inventions the existence
of which has been made public by the Company.

7.    Assistance. I will assist the Company in every proper way to obtain and
enforce for the Company all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Assigned Inventions, worldwide. I
will execute and deliver any documents that the Company may reasonably request
from me in connection with providing such assistance. My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request in providing such assistance. I hereby appoint the Secretary of the
Company as my attorney-in-fact to execute documents on my behalf for this
purpose. I agree that this appointment is coupled with an interest and will not
be revocable.

8.    Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
or materials of a confidential or secret nature that may be made, created or
discovered by me or that may be

 

2



--------------------------------------------------------------------------------

disclosed to me by the Company or a third party in relation to the business of
the Company or to the business of any parent, subsidiary, affiliate, customer or
supplier of the Company, or any other party with whom the Company agrees to hold
such information or materials in confidence (the “Proprietary Information”).
Without limitation as to the forms that Proprietary Information may take, I
acknowledge that Proprietary Information may be contained in tangible material
such as writings, drawings, samples, electronic media, or computer programs, or
may be in the nature of unwritten knowledge or know-how. Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, designs, data, prototypes, specimens, test protocols, laboratory
notebooks, business strategies, financial information, forecasts, personnel
information, contract information, customer and supplier lists, and the
non-public names and addresses of the Company’s customers and suppliers, their
buying and selling habits and special needs.

9.    Confidentiality. At all times, both during my employment and after its
termination, and to the fullest extent permitted by law, I will keep and hold
all Proprietary Information in strict confidence and trust. I will not use or
disclose any Proprietary Information without the prior written consent of the
Company in each instance, except as may be necessary to perform my duties as an
employee of the Company for the benefit of the Company. Upon termination of my
employment with the Company, I will promptly deliver to the Company all
documents and materials of any nature pertaining to my work with the Company,
and I will not take with me or retain in any form any documents or materials or
copies containing any Proprietary Information. Nothing in this Section 9 or
otherwise in this Agreement shall limit or restrict in any way my immunity from
liability for disclosing the Company’s trade secrets as specifically permitted
by 18 U.S. Code Section 1833, the pertinent provisions of which are attached
hereto as Exhibit C.

10.    Physical Property. All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company. I will return to the Company all such items when requested by the
Company, excepting only my personal copies of records relating to my employment
or compensation and any personal property I bring with me to the Company and
designate as such. Even if the Company does not so request, I will upon
termination of my employment return to the Company all Company property, and I
will not take with me or retain any such items.

11.    No Breach of Prior Agreements. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality,
non-competition, or other agreement with any former employer or other party. I
represent that I will not bring with me to the Company or use in the performance
of my duties for the Company any documents or materials or intangibles of my own
or of a former employer or third party that are not generally available for use
by the public or have not been legally transferred to the Company.

12.    “At Will” Employment. I understand that this Agreement does not
constitute a contract of employment or obligate the Company to employ me for any
stated period of time. I understand that I am an “at will” employee of the
Company and that my employment can be terminated at any time, with or without
notice and with or without cause, for any reason or for no

 

3



--------------------------------------------------------------------------------

reason, by either the Company or by me. I acknowledge that any statements or
representations to the contrary are ineffective, unless put into a writing
signed by the Company. I further acknowledge that my participation in any stock
option or benefit program is not to be construed as any assurance of continuing
employment for any particular period of time.

13.    Company Opportunities; No Conflicting Activities. During the period of my
employment, I will at all times devote my best efforts to the interests of the
Company, and I will not, without the prior written consent of the Company,
engage in, or encourage or assist others to engage in, any other employment or
activity that (i) would divert from the Company any business opportunity in
which the Company can reasonably be expected to have an interest; (ii) would
directly compete with, or involve preparation to compete with, the current or
future business of the Company; or (iii) would otherwise conflict with the
Company’s interests or could cause a disruption of its operations or prospects.
I will disclose to the Company in writing any other gainful employment, business
or activity that I am currently associated with or participate in that competes
with the Company.

14.    [Non-Competition;] Non-Solicitation.

(a)    [Non-Competition. I understand that the Company’s interests in protecting
its investments, goodwill, and technologies make it reasonable for the Company
to ask me to agree that I will not compete with the Company for a reasonable
period after the termination of my employment for any reason, whether voluntary
or involuntary. Accordingly, and understanding that the Company’s business is
potentially global in scope, I further agree that I will not, during the one
(1) year period following the termination of my employment (the “Post-Employment
Period”), directly or indirectly, work for or provide service of any kind, as an
employee, consultant, director, owner or in any other capacity, to any person or
entity (including any business in planning or formation) that is or intends to
be competitive with, or is engaged in the design, development, manufacture,
production, marketing, sale or servicing of any product or the provision of any
service that relates in any way to the business then being conducted or planned
by the Company and any of its subsidiary or affiliated entities. It will not be
deemed to be a violation of this Section 14(a) for me to make or hold either of
the following investments: (a) ownership, as a passive investor, of up to two
percent (2%) of any publicly traded company; or (b) an equity interest of up to
two percent (2%) in any venture capital fund or other investment vehicle that
makes investments in early stage companies so long as I do not participate in or
influence the investment decision process of such fund or vehicle. I acknowledge
and agree that (i) I received this Agreement at or prior to the time I received
my formal offer of employment from the Company, and (ii) this Section 14(a)
shall apply to me, and be enforceable by the Company, upon the termination of my
employment for any reason only if the annualized cash earnings paid to me by the
Company in the year or portion thereof prior to my termination exceed $100,000.]

(b)    Non-Solicitation of Employees/Consultants. During my employment with the
Company and the Post-Employment Period, I will not directly or indirectly
solicit away employees or consultants of the Company for my own benefit or for
the benefit of any other person or entity, nor will I encourage or assist others
to do so. I acknowledge and agree that even after the expiration of the
Post-Employment Period, I will not solicit (or encourage or assist others to
solicit) away any employees or consultants of the Company if, in so doing, I use
or disclose any trade secrets or other Proprietary Information of the Company.

 

4



--------------------------------------------------------------------------------

(c)    Non-Solicitation of Suppliers/Customers. During my employment with the
Company and the Post-Employment Period, I will not directly or indirectly
solicit or otherwise take away customers or suppliers of the Company or
otherwise divert or attempt to divert business away from the Company, nor will I
encourage or assist others to do so. I acknowledge and agree that even after the
expiration of the Post-Employment Period, I will not solicit (or encourage or
assist others to solicit) any customers or suppliers of the Company if, in so
doing, I use or disclose any trade secrets or other Proprietary Information of
the Company.

(d)    Reasonableness. I acknowledge that the post-employment restrictions on
competition and solicitation in this Section 14 are reasonable and necessary in
light of the Company’s need to protect its trade secrets and other Proprietary
Information and the goodwill of the Company’s business.

15.    Use of Name & Likeness. I hereby authorize the Company to use, reuse, and
to grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.

16.    Notification. I hereby authorize the Company, during and after the
termination of my employment with the Company, to notify third parties,
including, but not limited to, actual or potential customers or employers, of
the terms of this Agreement and my responsibilities hereunder.

17.    Injunctive Relief. I understand that a breach or threatened breach of
this Agreement by me may cause the Company to suffer irreparable harm and that
the Company will therefore be entitled to injunctive relief to enforce this
Agreement.

18.    Governing Law; Severability. This Agreement is intended to supplement,
and not to supersede, any rights the Company may have in law or equity with
respect to the duties of its employees and the protection of its trade secrets.
This Agreement will be governed by and construed in accordance with the laws of
[                    ], without giving effect to any principles of conflict of
laws that would lead to the application of the laws of another jurisdiction. If
any provision of this Agreement is invalid, illegal or unenforceable in any
respect, such provision will be enforced to the maximum extent possible, given
the fundamental intentions of the parties when entering into this Agreement. To
the extent such provision cannot be so enforced, it will be stricken from this
Agreement and the remainder of this Agreement will be enforced as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.

19.    [Arbitration and Class Action Waiver: The Company and I agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
my employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company,

 

5



--------------------------------------------------------------------------------

and/or discrimination (including harassment) based upon any federal, state or
local ordinance, statute, regulation or constitutional provision except that
each party may, at its, his or her option, seek injunctive relief in court
related to the improper use, disclosure or misappropriation of a party’s
private, proprietary, confidential or trade secret information (collectively,
“Arbitrable Claims”). Further, to the fullest extent permitted by law, the
Company and I agree that no class or collective actions can be asserted in
arbitration or otherwise. All claims, whether in arbitration or otherwise, must
be brought solely in my or the Company’s individual capacity, and not as a
plaintiff or class member in any purported class or collective proceeding.
Nothing in this Arbitration and Class Action Waiver section, however, restricts
my right to pursue claims in court: (a) on a representative action under
applicable law, or (b) arising under the Washington State Law Against
Discrimination (RCW 49.60, et seq.) or any federal anti-discrimination law.

SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY CLAIMS BETWEEN YOU AND THE COMPANY.

This agreement to arbitrate does not restrict my right to file administrative
claims I may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims, except for the
resolution of claims of discrimination. The arbitration shall be conducted in
Seattle, Washington through JAMS before a single neutral arbitrator, in
accordance with the JAMS employment arbitration rules then in effect. The JAMS
rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hardcopy. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based. If, for any reason, any term of
this Arbitration and Class Action Waiver provision is held to be invalid or
unenforceable, all other valid terms and conditions herein shall be severable in
nature, and remain fully enforceable.]

20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together will constitute one and the same agreement.

21.    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

22.    Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement. No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set

 

6



--------------------------------------------------------------------------------

forth in a writing signed by the party against which enforcement is sought. A
waiver by either party of any of the terms and conditions of this Agreement in
any instance will not be deemed or construed to be a waiver of such term or
condition with respect to any other instance, whether prior, concurrent or
subsequent.

23.    Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives. The
Company may assign any of its rights and obligations under this Agreement. I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.

24.    Further Assurances. The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement. Upon termination of my
employment with the Company, I will execute and deliver a document or documents
in a form reasonably requested by the Company confirming my agreement to comply
with the post-employment obligations contained in this Agreement.

 

7



--------------------------------------------------------------------------------

25.    Acknowledgement. I certify and acknowledge that I have carefully read all
of the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

26.    Effective Date of Agreement. This Agreement is and will be effective on
and after the first day of my employment by the Company, which is
                    ,              (the “Effective Date”).

 

Company:       Employee:

By:

  

 

     

 

         Signature

Name:

  

 

     

 

         Name (Please Print)

Title:

  

 

     

 

8



--------------------------------------------------------------------------------

Exhibit A

LIST OF EXCLUDED INVENTIONS UNDER SECTION 3

 

Title

  

Date

  

Identifying Number

or Brief Description

                                                     

             No inventions, improvements, or original works of authorship

             Additional sheets attached

Signature of Employee:                                         

Print Name of Employee:                                      

Date:                                                                       



--------------------------------------------------------------------------------

[Exhibit B

NOTICE:

RCW 49.44.140 of the Revised Code of Washington provides as follows:

(1) A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer’s actual
or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer. Any provision
which purports to apply to such an invention is to that extent against the
public policy of this state and is to that extent void and unenforceable.

(2) An employer shall not require a provision made void and unenforceable by
subsection (1) of this section as a condition of employment or continuing
employment.

(3) If an employment agreement entered into after September 1, 1979, contains a
provision requiring the employee to assign any of the employee’s rights in any
invention to the employer, the employer must also, at the time the agreement is
made, provide a written notification to the employee that the agreement does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the employer was used and which was developed entirely on
the employee’s own time, unless (a) the invention relates (i) directly to the
business of the employer, or (ii) to the employer’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the employee for the employer.]



--------------------------------------------------------------------------------

Exhibit C

DEFEND TRADE SECRETS ACT, 18 U.S. CODE § 1833 NOTICE:

18 U.S. Code Section 1833 provides as follows:

Immunity From Liability For Confidential Disclosure Of A Trade Secret To The
Government Or In A Court Filing. An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made, (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

Use of Trade Secret Information in Anti-Retaliation Lawsuit. An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.